DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because second shoulder 122 (and second opening 122) should be shown.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  “in communication each other”, line 5 should be amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites for the "top edge and the first shoulder" is not abutted, when in the second position, in lines 6-7, rendering the claim indefinite, since in the second position (magnet retracted in chamber 12, e.g., Fig. 5), the top edge (221) and the first shoulder (122) are abutted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    574
    402
    media_image1.png
    Greyscale
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW M369224 (TW`224).
TW`224 discloses all of the limitations of claim 1, i.e., a magnetic tool connector comprising a main body 10, 40 having a first end @12 and a second end @11 and including a driven end at the first end and a working end at the second end respectively e.g., Fig. 3 partially shown here, with the working end defining a first and second chamber defined by 
    PNG
    media_image2.png
    697
    610
    media_image2.png
    Greyscale
13 and the smaller chamber adjacent 11 accommodating 35, with the first chamber configured to receive an object to be driven B1, with the first chamber having a first opening at an end edge of the working end adjacent 12, with the second chamber defined at the shoulder midportion of 10 having a second opening at an end edge of the first compartment, and with the end edge of the first compartment defining an abutting surface for positioning the object within the first chamber Fig. 6, B3 abutting the shoulder; and a magnetic assembly 30-33 slidably coupled to the main body Figs. 6 and 7 and including a magnet 33 configured to magnetically attract the object, wherein the magnetic assembly is movable between a first position in which the magnet is located outside of the second chamber Fig. 7 and a second position in which the magnet is located within the second chamber Fig. 6 and is prevented from being impacted and damaged by the object, and wherein the magnet includes an engaging side configured to abut and magnetically attract the object Figs. 6 and 7, and the engaging side is flush with the abutting surface when the magnetic assembly is in the second position Fig. 6, at least capable, i.e., for an object without the tapered/chamfered end).
Regarding claim 2, TW`224 meets the limitations, i.e., housing 30.
Regarding claim 3, TW`224 meets the limitations, e.g., connecting structure 50 that extends within the second chamber Fig. 3
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebschen (4,919,020).

    PNG
    media_image3.png
    113
    475
    media_image3.png
    Greyscale
 Huebschen discloses all of the limitations of claim 1, i.e., a magnetic tool connector comprising a main body shank 20, socket 30 having a first end @30 and a second end @35 and including a working end at the first end 30 with the working end defining first 33 and second bore 23 chambers in communication with each other, with the first chamber 33 configured to receive an object to be driven workpiece, with the first chamber having a first opening at an end edge of the working end defined by 33, with the second chamber 23 having a second opening at an end edge of the first compartment @31, Fig. 4 and with the end edge of the first compartment defining an abutting surface for positioning the object within the first chamber Fig. 4; and a magnetic assembly 41 slidably coupled to the main body Figs. 2 and 4 and including a magnet 47 configured to magnetically attract the object, wherein the magnetic assembly is movable between a first position Fig. 2 in which the magnet is located outside of the second chamber and a second position Fig. 4 in which the magnet is located within the second chamber 23 and is prevented from being impacted and damaged by the object, and wherein the magnet includes an engaging side configured to abut and magnetically attract the object Fig. 4, and the engaging side is flush with the abutting surface when the magnetic assembly is in the second position Figs. 3 and 4, at least capable, i.e., nut 15 pushing 49 flush against the shoulder 34 or when bolt 18 pushes the magnet flush with 34.
42 slidably coupled to the main body 10 Figs. 3 and 4; connecting structure 35, housing 42 slidably connected to the connecting structure extending in the second chamber Fig. 2.
Regarding claim 10, Huebschen meets the limitations, i.e., wherein the 15first chamber 33 has a polygonal cross-section hex, 02:64, wherein the second chamber 23 16has a circular cross-section cylindrical 02:45, and wherein a distance between two opposite 17sides of the first chamber is greater than a diameter of the second chamber Fig. 3.
Regarding claim 11, Huebschen meets the limitations, i.e., wherein the 19second chamber 23 penetrates through the second end of the main body Fig. 2 to form 20an assembling opening; 21wherein the magnetic tool connector further comprising 22a connecting member 35 fixedly coupled to the second chamber via the assembling opening coupled to and supporting the spring and having a driven end RT at 25 and a supporting end @40; and 16CFP6574-1USan elastic member 40 arranged between the magnetic assembly and the 2connecting member Fig. 2, with two opposite ends of the elastic member 3elastically abutting against the magnetic assembly and the supporting end 4respectively Fig. 2.
Regarding claim 12, Huebschen meets the limitations, i.e., wherein 6the magnetic assembly 41 includes a sliding member housing 42 slidably disposed in the 7second chamber Figs. 3 and 4, wherein the magnet is supported by one end LF of the sliding 8member 42, and wherein the elastic member elastically abuts against the other 9end RT at 45 of the sliding member Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Huebschen in view of Forsyth (5,916,340).

    PNG
    media_image4.png
    430
    213
    media_image4.png
    Greyscale
Huebschen as applied to claim 1 supra, is considered to meet all of the limitations of claims 1-3 and 10-12, as described, however in the alternative and in order to advance the prosecution, it does not disclose for the magnet to be flush with the abutting surface when the spring is in the rest position, since the magnet is slightly protruding.
 Forsyth teaches a magnetic tool connecter disclosing several embodiments in which the magnet may be protruding slightly Fig. 1 from an abutting surface 14 or flush with an abutting surface 22, Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Huebschen with a magnet flush with the shoulder as taught by Forsyth as an alternative embodiment and/or to minimize contact with and damage to the magnet.
	
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either Huebschen or Huebschen modified by Tsai, as applied to claim 12, further in view of Huang (6,973,858).
PA (prior art, either Huebschen or Huebschen modified by Forsyth) meets all of the limitations of claim 13, as applied to claim 12 above, including 11the second opening 23 being formed as a circular hole 02:45 with an inner diameter, except for 12the sliding member 46 to have a first section and second sections as recited.

    PNG
    media_image5.png
    166
    248
    media_image5.png
    Greyscale
 Haung teaches a socket assembly with a magnetic tool connecter comprising a sliding member 31 having a first section 311 supporting the magnet 33 and a second section 312 supporting the spring 34, Fig. 4 partially shown here with 13the first and second sections have circular cross-sections Fig. 3, with the first 14section 311 having a first outer diameter, and with the second section 312 having a 15second outer diameter greater than the first outer diameter Fig. 3 to form an 16abutting face 313 between the first and second sections, and wherein an inner 17diameter of a second opening defined by 35 formed at an edge of the second chamber 21 is less than the second outer diameter but not less than the first 18outer diameter Fig. 2 so that the axial movement of the magnet assembly is limited by the second opening or shoulder defined by 35.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with limiting arrangement as taught by Haung to limit the movement of the magnet assembly to further prevent damaging the magnet.
34 Huebschen formed between the first 33 and second chambers 23 21and selectively abutted against the abutting face 313 housing shoulder as taught by Huang, and wherein the second 22opening penetrates through the shoulder Fig. 3 Huebschen or Fig. 4 Haung.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over either Huebschen or Huebschen modified by Forsyth, as applied to claim 11, further in view of Clark (2,624,223).

    PNG
    media_image6.png
    199
    418
    media_image6.png
    Greyscale
PA (prior art, either Huebschen or Huebschen modified by Forsyth) meets all of the limitations of claim 13, as applied to claim 11 above, including 11for the first chamber to have a polygonal cross-section hex 02:64, wherein the second 17CFP6574-1USchamber has a circular cross-section cylindrical 02:45, wherein the connecting member 35 has a 2connecting section abutting/supporting spring 40, Fig. 2 formed between the driven end handle 25 and the supporting end within the spring, 3and wherein the connecting section is fixedly coupled to the second chamber Fig. 2, except for 12the connecting section to have a polygonal cross-section.
 Clark teaches a having a magnetic driving tool having a driving shaft comprising a connecting section 9 that is polygonal and is formed between a driven end 7 and a supporting end supporting a spring 18.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,603,769. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites all of the features of claims 1-4 of the instant application thus anticipating claims 1-4. Further claims 3-7 recite all of the features of the instant claims 5-9.


    PNG
    media_image7.png
    177
    272
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    373
    162
    media_image8.png
    Greyscale
Conclusion
 Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Brown barrier 900 and retainer 800 preventing damage, Fig. 4a partially shown and Lin polygonal shaft 22 with an interference fit within the bore 33, Fig. 2 partially shown are cited to show related inventions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 22, 2021						Primary Examiner, Art Unit 3723